     Case 3:21-cv-00044-DMS-MDD Document 20 Filed 03/26/21 PageID.247 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    THOMAS V. LOPEZ,                                     Case No.: 21cv0044 DMS (MDD)
12                                        Plaintiff,
                                                           ORDER GRANTING IN PART AND
13    v.                                                   DENYING IN PART PLAINTIFF’S
                                                           MOTION FOR CM/ECF USER
14    FLUIDRA USA LLC; ZODIAC POOL
                                                           NAME AND PASSWORD
      SYSTEMS LLC; COVER-POOLS
15
      INCORPORATED,
16                                    Defendants.
17
18
19
20
21
22          This case comes before the Court on Plaintiff’s motion for leave to participate in the
23    CM/ECF filing system. Plaintiff requests leave to participate in the CM/ECF filing system
24    in this case and “any future cases.” Plaintiff has satisfied the rules for pro se litigants to
25    gain access to the system, and thus, the Court grants his application for leave to participate
26    in the CM/ECF filing system for this case. As for Plaintiff’s motion for leave to participate
27    in the CM/ECF filing system in “any future cases,” that request is denied as it contravenes
28    ///

                                                       1
                                                                                  21cv0044 DMS (MDD)
     Case 3:21-cv-00044-DMS-MDD Document 20 Filed 03/26/21 PageID.248 Page 2 of 2



 1    Section 2(b) of the Court’s ECF Policies and Procedures, which states, “A pro se party
 2    must seek leave to electronically file documents in each case filed.”
 3          IT IS SO ORDERED.
 4    Dated: March 26, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              21cv0044 DMS (MDD)
